11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of J.M.G., J.R.G.,           * From the 326th District Court
and J.K.G., children,                          of Taylor County,
                                               Trial Court No. 47383-C.

No. 11-21-00003-CV                           * April 23, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Whitney
Di Anne Marquez.